Name: Commission Regulation (EEC) No 2890/92 of 2 October 1992 amending Regulation (EEC) No 2294/92 laying down detailed rules for the application of the support system for producers of the oil seeds referred to Council Regulation (EEC) No 1765/92
 Type: Regulation
 Subject Matter: farming systems;  plant product;  executive power and public service;  economic policy
 Date Published: nan

 No L 288/ 10 Official Journal of the European Communities 3. 10. 92 COMMISSION REGULATION (EEC) No 2890/92 of 2 October 1992 amending Regulation (EEC) No 2294/92 laying down detailed rules for the application of the support system for producers of the oil seeds referred to Council Regulation (EEC) No 1765/92 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Commission Regulation (EEC) No 2467/92 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 5 (3) thereof, / Whereas producers of oil seeds may apply for the compensatory payments under either the general scheme or the simplified scheme laid down by Regulation (EEC) No 1765/92 ; whereas certain criteria should be common to both schemes and certain conditions different between the two schemes ; whereas the criteria for eligibility to receive support for the cultivation of oil seeds under the simplified scheme shall be based on both those for their cultivation under the general scheme and those for the production of cereals under the general scheme ; whereas the agricultural conversion rate used in applications made under the simplified scheme should be that for cereals ; Whereas to continue the Community's policy of quality improvement, the eligibility of applicants to receive the compensatory payments in respect of land sown with rapeseed should be restricted to those applicants who have sown certain varieties and qualities of seed ; Whereas, to avoid the risk of an increase in the area under oil seeds, access to compensatory payments should be restricted to producers sowing crops in climatically and agronomically suitable regions ; Whereas in consequence Commission Regulation (EEC) No 2294/92 (*) should be amended ; Article 1 The following paragraph 3 shall be added to Article 8 of Regulation (EEC) No 2294/92 : '3 . (a) In the case of producers applying for support under the "simplified scheme" referred to in Article 2 (5) (b) of Regulation (EEC) No 1765/92, the provisions of : (i) Regulation (EEC) No 2293/92 ; (ii) Article 2 (1 ) (b) and (e); and (iii) paragraphs 1 and 2 of this Article, shall not apply. (b) Such producers shall be eligible to receive the compensatory payment provided for in Article 8 (3) of Regulation (EEC) No 1765/92 provided that they respect : (i) the provisions of this Regulation, other than those at paragraph (a) ; and (ii) the provisions of Article 4 (3) of Commis ­ sion Regulation (EEC) No 2780/92 Q. (c) The agricultural conversion rate to be used for the compensatory payment made under the "simplified scheme" shall be that for cereals in force on the first day of the relevant marketing year. 0 OJ No L 281 , 25. 9. 1992, p. 5.' (') OJ No L 181 , 1 . 7. 1992, p. 12. I1) OJ No L 246, 27. 8 . 1992, p. 11 . (3) OJ No L 164, 24. 6. 1985, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p. 9 . O OJ No L 221 , 6. 8 . 1992, p. 22. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 3. 10 . 92 Official Journal of the European Communities No L 288/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1992. For the Commission Ray MAC SHARRY Member of the Commission